ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
CDM/Filanc JV                               )       ASBCA Nos. 59410, 59788, 60678
                                            )
Under Contract No. N62473-10-C-501 l        )

APPEARANCES FOR THE APPELLANT:                      J. Kent Holland, Jr., Esq.
                                                    William B. Fisher, Esq.
                                                      ConstructionRisk Counsel, PLLC
                                                      Tysons Comer, VA

                                                    Paul Milligan, Esq.
                                                     Assistant General Counsel


APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Russell A. Shultis, Esq.
                                                     Assistant Director
                                                    Rawn M. James, Jr., Esq.
                                                     Senior Trial Attorney
                                                    Genifer M. Tarkowski, Esq.
                                                     Trial Attorney

                              ORDER OF DISMISSAL

       The parties have settled their dispute in the referenced appeals. Accordingly,
the appeals are hereby dismissed with prejudice.

       Dated: 26 September 2017


                                                  ROBERT'f. p ACOCK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59410, 59788, 60678,
Appeals of CDM/Filanc JV, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2